                                                               Case 2:20-cv-05929-SVW-JC Document 25 Filed 04/01/21 Page 1 of 2 Page ID #:123



                                                                 1
                                                                 2                                                                             JS-6
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                                                   UNITED STATES DISTRICT COURT
                                                                 9
                                                                                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                10
GREENBERG GLUSKER FIELDS CLAMAN




                                                                11
                                                                     BEIJING BRIDGE TO SUCCESS                    Case No. 2:20-cv-05929-SVW-JC
                                                                12   EDU & TECH CO, LTD, a Chinese
                          2049 Century Park East, Suite 2600




                                                                     corporation,                                 [PROPOSED] ORDER GRANTING
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                                13                                                JOINT STIPULATION FOR
                                                                                             Plaintiff,           DISMISSAL OF ACTION WITH
                                                                14                                                PREJUDICE PURSUANT TO
                                                                     v.                                           F.R.C.P. 41(A)
                                                                15
                                                                     MUSE GLOBAL, LLC, a California               Joint Stipulation Filed Concurrently
                                                                16   limited liability company, and DOES
                                                                     1-10, inclusive,
                                                                17                                                Trial:                     06/15/2021
                                                                                             Defendant.           Complaint filed:           07/01/2020
                                                                18                                                Counterclaims filed:       11/12/2020
                                                                19
                                                                     MUSE GLOBAL, LLC, a California
                                                                20   limited liability company,
                                                                21                           Counterclaimant,
                                                                22   v.
                                                                23   BEIJING BRIDGE TO SUCCESS
                                                                     EDU & TECH CO, LTD, a Chinese
                                                                24   corporation; and ROES 1-10, inclusive,
                                                                25                           Counterdefendants.
                                                                26
                                                                27            Based on the Joint Stipulation for Dismissal of Action with Prejudice
                                                                28   Pursuant to Federal Rule of Civil Procedure 41(a) entered into by and between

                                                                     12520-00056/4004773.1                                               ORDER RE: DISMISSAL
                                                               Case 2:20-cv-05929-SVW-JC Document 25 Filed 04/01/21 Page 2 of 2 Page ID #:124



                                                                 1   Plaintiff Beijing Bridge To Success Edu & Tech Co., Ltd. (“BB”), and Defendant
                                                                 2   Muse Global, LLC (“Muse,” and together with BB, the “Parties”), and for good
                                                                 3   cause showing:
                                                                 4            IT IS HEREBY ORDERED THAT:
                                                                 5            1.        The Stipulation is approved.
                                                                 6            2.        The above-captioned action is hereby dismissed, with prejudice,
                                                                 7   pursuant to Federal Rule of Civil Procedure 41(a), with the Parties each bearing
                                                                 8   their own fees and costs except as otherwise provided in the Parties’ Confidential
                                                                 9   Settlement Agreement and Mutual Release (the “Settlement Agreement”).
                                                                10            3.        The Settlement Agreement is incorporated herein by reference.
GREENBERG GLUSKER FIELDS CLAMAN




                                                                11            IT IS SO ORDERED.
                                                                12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                                13   Dated: _______________
                                                                              April 1, 2021                   _____________________________
                                                                14                                            The Honorable Stephen V. Wilson
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                     12520-00056/4004773.1                             2                  ORDER RE: DISMISSAL
